Barnard, P. J.
There is nothing in the evidence which varies the general rule that an employe assumes all the risks of the employment. Nothing was defective as between master and servant.' The plaintiff was told to clean *908a roof from, snow, and, after doing the work, on-his return to the ground, to avoid a snow-drift at the bottom of the ladder, he j umped off on the side of the ladder, and fell into a skylight in a roof, which was so covered with snow that it could not be seen. The plaintiff was a changer of horses, and when he shoveled off the roof he took the risks of that employment also. 2 Thomp. Neg. 976. The plaintiff performed the service at the direction of one Eckert, a co-employe. If there was a duty upon the part of Eckert to warn the plaintiff against a hidden sky-light it was a neglect of a co-employe, and no action is maintainable against the common master. There are many cases cited in support of the action, and there are detached portions of opinions which seem to condemn masters for not protecting the servant against concealed dangers. Hone of these, on examination, I think, call upon a master to notify a servant against a sky-light in a roof suddenly covered by a heavy fall of snow. The'judgment should therefore be affirmed, with costs.
Pratt, J., concurs.